Citation Nr: 0725565	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent, 
effective August 30, 2001.  The veteran desires a higher 
rating.

The veteran and his sister testified before the undersigned 
Veterans Law Judge at a hearing in December 2005.  A 
transcript of the hearing is of record.

This issue was remanded by the Board for additional 
development in July 2006.


FINDING OF FACT

The veteran's PTSD primarily manifests with a moderate level 
of psychosocial dysfunction with symptoms such as: some 
neglect of personal hygiene; panic attacks more than once a 
week; disturbances of motivation and mood; and some 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic Code 9411 
(2006).   




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2002, July 2004, and August 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, including 
one in February 2003 and another in November 2006, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

When evaluating a mental disorder, the rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  See 38 C.F.R. § 
4.126 (2006).

The veteran's PTSD is currently evaluated as 30 percent 
disabling.  The veteran contends he is entitled to a higher 
rating.  

The veteran's DD 214 indicated that he served in Vietnam.  
His military occupational specialty was rifleman, and he was 
awarded that combat action ribbon and the bronze star with a 
"valor" device.

The veteran underwent a VA psychiatric examination in 
February 2003.  He was unemployed, having last "gainfully" 
worked in November 1998, and was terminated after 23 years 
for drinking on the job.  He reported a recent history of 
depressed mood, but denied any current suicidal or homicidal 
ideation, and there was no noted history of any such 
attempts.  The veteran also complained of concentration 
problems, feelings of impatience, occasional irritability, 
and a disturbed appetite, persistent anxiety and loss of 
interest in socializing with others.  Upon mental status 
examination, the veteran was oriented as to time, place, and 
person.  His concentration and memory were largely intact.  
Insight was minimal, but formal operation judgment and 
problem-solving abilities were intact.  Overall judgment and 
insight were fair.  The veteran was observed to have an 
untidy appearance.  His speech was spontaneous and progressed 
unremarkably.  His mood was euthymic, and his affect was 
appropriate to the content of discussion.  The examiner noted 
that his suicidal risk was low.  GAF was reported to be 70.

In a written statement submitted in conjunction with his 
November 2004 substantive appeal, the veteran related that he 
had not worked since November 1998.  The veteran also 
indicated that he had flashbacks four times per week and 
panic attacks brought on by various stimuli, including the 
telephone ringing.  He further stated that he had some 
difficulty maintaining basic hygiene, although he was capable 
of dressing himself.  He indicated that he frequently forgot 
names, times and places.  The veteran also described the 
difficulties he faced while employed, mainly being unable to 
adept to variety in his work duties and not wanting to 
socialize with other people/workers.  

VA outpatient treatment records, dated from January 2001 to 
September 2005, reflect that for the most part the veteran 
was neatly and appropriately dressed for his clinical 
evaluations.  In general, he was observed to have a full 
range of affective expression.  His speech and thought 
content were logical, coherent, and goal-directed.  The 
veteran denied any auditory, visual, or tactile 
hallucinations.  He was not noted to have memory problems and 
rather consistently demonstrated the cognitive ability to 
remember 3 words after distraction exercise.  The veteran 
also consistently denied homicidal or suicidal thoughts, 
plans, or intents.  Some of the records also reflect that the 
veteran had increased anxiety and preferred to stay home most 
of the time.  Additional VA outpatient records dated in 
September 2005 reflect the veteran's report of feeling 
depressed and easily irritated.  Upon examination, his 
hygiene was only fair.  

At his hearing in December 2005, the veteran testified that 
his panic attacks and nightmares occurred almost daily.  The 
panic attacks were often triggered by the doorbell or 
telephone ringing.  The veteran indicated he was able to 
complete chores around the house, such as cutting grass, 
doing laundry, and driving to store.  He could also perform 
other activities of daily living without too much of a 
problem.  The veteran's sister testified that he was unable 
to follow conversations and provide logical answers to 
questions.  She also mentioned the veteran had problems 
maintaining his hygiene.  She further testified that the 
veteran talked to himself, and was scared to go to places he 
hadn't been to before.  She also testified that the veteran 
had attacked her twice in the past when he was drinking.  
Upon further questioning, however, the sister indicated that 
he had not drunk since 1998 and there had been no other 
episodes of violence since.

Additional VA outpatient treatment records, dated between 
December 2005 and May 2006, reflect the veteran's occasional 
report of feeling depressed and a lack of energy and 
motivation.  He appeared to be neatly groomed and dressed 
during his office visits.  However, his hygiene was varied, 
sometimes observed to be "good" and other times, only 
"fair."  The notes also reflect that the veteran largely 
displayed a full range of affective expression during 
evaluations.  His mood alternated between calm, but dysphoric 
and euthymic; although it was mostly euthymic.  Overall, the 
records reflect that the veteran's speech and thought content 
were consistently logical, coherent, and goal-directed.  The 
veteran also consistently denied any auditory, visual, or 
tactile hallucinations; and any homicidal or suicidal 
thoughts, plans, or intent.  His memory was good too. 

VA outpatient treatment records of interest include a 
February 2006 consultation note, which shows the veteran 
reported an increase in nightmares and flashbacks.  A May 
2006 consultation record reflects that the veteran's sister 
reported that he was displaying odd behavior such as talking 
to himself.  The veteran admitted that he did so, but that 
noted it was his way of processing things.  The psychiatrist 
noted that the veteran did not actively display any psychotic 
behavior during the consultation.  An October 2006 record 
shows the veteran report of having mildly impaired levels of 
concentration and energy.  He denied any irritability or 
anxiety though; and stated that he was sleeping 10 hours a 
night.  The veteran's GAF score was 65.  

The veteran underwent a VA psychiatric examination in 
November 2006 where his claims file was reviewed in detail by 
a VA physician.  The physician noted that the veteran had not 
worked since 1998, when he lost his job due to drinking 
problems.  The veteran reported that he continued to have 
nightmares and night sweats, and had difficulty sleeping, all 
related to recollection of traumatic events in Vietnam.  He 
also indicated that his memory was disturbed by flashbacks 
and that he was hypervigilant and startled easily.  The 
veteran reported that he avoided friends, but did have two 
close friends with whom he visited.  Otherwise he spent most 
time alone at home, although he dined out with his sister and 
occasionally shopped on his own.  The veteran also reported 
having difficulty getting close to and trusting other people; 
and interacting with many people out in public.  

Upon mental status examination, the physician noted that the 
veteran was causally dressed.  His affect was blunted, but he 
was able to smile upon a couple of occasions.  The veteran 
denied any hallucinations or delusions, but did report 
flashbacks.  His thoughts were organized and goal-directed.  
He was alert and fully oriented times three.  There were no 
suicidal ideations.  He could recall 5 out of 6 current 
presidents; and three out of three objects in five minutes.  
He was able to subtract 3s from 20 without error.  He 
achieved a GAF score of 55.

The examiner opined that the veteran's PTSD symptoms were 
currently causing a moderate psychosocial dysfunction.  He 
further opined that the current symptomatology was more 
closely represented by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

More recently, a January 2007 of a clinical evaluation record 
shows the veteran reported to a psychiatric consultation 
appropriately dressed, but with poor hygiene.  He was 
pleasant and cooperative.  He displayed a full range of 
affective expression and had a euthymic mood.  The veteran's 
speech and thought content continued to be logical, coherent, 
and goal-directed.  He continued to deny any auditory, 
visual, or tactile hallucinations; or any homicidal/suicidal 
thoughts, plans, or intent.  H his memory was good.  The 
veteran's GAF score was 60.

Based upon the review of the cumulative evidence and 
resolving all doubting the veteran's favor, the Board finds 
that the veteran is entitled to a disability evaluation of 50 
percent, and no higher, for his service connected PTSD 
disability.  The veteran is presently assigned a 30 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  The RO assigned this disability 
evaluation as the evidence shows the veteran has symptoms 
such as sleep impairment, panic attacks, depressed mood, and 
anxiety.  The veteran has also reported some memory loss, 
although this is entirely subjective and not shown upon 
examination.

In order to warrant the next higher disability evaluation, 
which is 50 percent, there must be evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

While the veteran's symptoms clearly do not meet all of the 
criteria for the 50 percent evaluation, set forth supra, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7.  

In this regard, in addition to the symptoms discussed above, 
the veteran and his sister have testified that the veteran 
has panic attacks almost daily.  In addition, their testimony 
and the VA clinical records also reveal that the veteran has 
disturbances of motivation and mood, including irritability, 
depression, and a lack of energy.  Also, the veteran has 
indicated that he only has two friends and prefers to stay 
home alone, which is reflective of some difficulty in 
establishing effective social relationships.  He also has 
described being unable to adapt to a work-place setting and 
it is noted that he has not worked since being terminated 
from his place of employment in 1998.  

The veteran's GAF scores have ranged between 55 and 65 
throughout the appeal, which is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  
The Board also observes that the veteran has difficulty 
maintaining his personal hygiene (as indicated in the 
treatment records), which shows that his level of impairment 
due to the PTSD is higher than that accounted for in the 
currently assigned 30 percent disability evaluation.  
Finally, the Board notes that a VA psychiatrist, who reviewed 
the veteran's treatment records and conducted a clinical 
evaluation, specifically opined that the veteran's PTSD 
symptoms were most representative of those symptoms described 
in the schedular criteria for a 50 percent disability 
evaluation.  Therefore, based upon the cumulative evidence, 
the Board finds that the veteran is entitled to a 50 percent, 
and no higher, disability evaluation for his service-
connected PTSD.

The facts of this case do not reflect symptomatology that 
more closely meets the criteria for the 70 percent disability 
evaluation.  While there has been some evidence that the 
veteran neglects his personal appearance and hygiene and has 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), overall the veteran's symptoms 
do not more nearly approximate the necessary criteria for a 
70 percent evaluation.  The medical evidence shows that the 
veteran has consistently denied any suicidal ideations, 
thoughts or intent.  There has been no evidence, nor has the 
veteran reported, any obsessional rituals which interfere 
with routine activities.  There is also no evidence of near-
continuous panic or depression affecting his ability to 
function independently.  The veteran is able to drive alone, 
dine out with his sister, and go shopping alone.  Moreover, 
during all clinical evaluations the veteran's speech has been 
normal; he has been oriented as to time, place, and person; 
and his thought content has been logical and goal-directed.  
The veteran has not been shown to have unprovoked 
irritability with periods of violence.  The clinical notes do 
show that veteran reported that he gets irritated easily; 
however, there is no mention of the veteran having any 
violent tendencies or behavior.  Although the veteran's 
sister testified that he attacked her on two occasions, she 
acknowledged this occurred prior to 1998 when the veteran was 
still abusing alcohol.  The veteran is no longer abusing 
alcohol and has not since attacked anyone.  The veteran 
maintains a positive social relationship with his sister and 
at least two close friends.  

Further, the Board notes there is no total occupational and 
social impairment to warrant a 100 percent rating.  There is 
no objective evidence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Again, the veteran maintains a positive social 
relationship with his sister and at least two close friends, 
assumes family responsibilities by caring for his three dogs 
and assisting with some household chores such as cutting 
grass, laundry, driving to the store, and he is able to 
perform activities of daily living.  Notwithstanding his 
subjective report of memory loss, the objective clinical 
examinations show his memory is good and he has always been 
oriented as to time, person and place.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra- 
schedular consideration.

The veteran asserts that he cannot work due to his service- 
connected disability of PTSD.  His most recent occupation was 
in furnace operations.  He was involuntary terminated from 
his former position in November 1998 and had no service-
connected disabilities at the time of his employment.  The 
veteran is not currently working.  He is not receiving Social 
Security Administration (SSA) disability benefits for any 
service-connected disability.   

In this case, the Board finds that there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The evaluations assigned 
under the rating schedular criteria, are adequate for the 
level of disability demonstrated for PTSD.  

In this regard, the veteran has not been hospitalized due to 
his PTSD symptoms.  There also is no compelling evidence in 
the record that the veteran is unable to secure or follow a 
substantially gainful occupation solely due to his PTSD 
symptoms.  The evidence shows that the veteran has several 
other serious medical disabilities including hyperlipidemia, 
leg amputation, skin cancer, and a cardiovascular issues, and 
more.  Moreover, the VA examiner, who recently reviewed the 
claims folder and conducted a clinical evaluation, noted that 
the veteran had a moderate level of psychosocial dysfunction, 
but otherwise exhibited good insight and memory, logical, 
coherent, and goal-directed speech and thought content, and 
had no auditory, visual, or tactile hallucinations; or any 
homicidal/suicidal thoughts, plans, or intent.  The examiner 
did not specifically conclude that the veteran was 
unemployable solely due to his PTSD.  The veteran was found 
competent and that his Global Assessment of Functioning was 
55.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

Therefore, while the veteran believes his PTSD symptomatology 
is of such severity so as to warrant a 100 percent disability 
evaluation, he is not a medical professional capable of 
making such a determination.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In closing, the Board finds that while 
the evidence is not entirely unequivocal, with resolution of 
all doubt in the veteran's favor, his symptoms more nearly 
approximate the schedular criteria for a 50 percent 
evaluation, and no higher, for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

A disability rating of 50 percent, and no higher, for post-
traumatic stress disorder is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


